 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   ANTONIO AGUILAR,                                 Case No. 1:17-cv-01482-SAB

12                 Plaintiff,                         ORDER GRANTING STIPULATION FOR
                                                      AWARD AND PAYMENT OF ATTORNEY
13          v.                                        FEES AND EXPENSES PURSUANT TO
                                                      THE EQUAL ACCESS TO JUSTICE ACT 28
14   COMMISSIONER OF SOCIAL SECURITY,                 U.S.C. § 2412(d)

15                 Defendant.                         (ECF No. 19)

16

17          Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that Plaintiff

18 Antonio Aguilar is awarded attorney fees and expenses in the amount of two thousand seven

19 hundred and fifty dollars ($2,750.00) under the Equal Access to Justice Act (EAJA), 28 U.S.C. §
20 2412(d).

21
     IT IS SO ORDERED.
22

23 Dated:     October 30, 2018
                                                      UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28


                                                  1
